DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 62/528,193 filed on July 3rd, 2017).

Response to Amendment
Applicant filed a Preliminary Amendment on April 29th, 2022.\
Applicant cancelled claims 1 – 32.
Applicant added new claims 33 – 36.
The pending claims are 33 – 36.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29th, 2022 was filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

The information disclosure statement filed April 29th, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed (there are no copies for NPL references CA, CB, or CC provided); and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
a) The Priority claims are missing in the first Paragraph.
b) In the Brief Description of Drawings section, the acronyms “ALF”, “OMBC”, and “FRUC” are not defined on first use.
c) On Page 42 line 14, the acronym “DMVR” is not defined upon first use for clarity.
d) On Page 43 line 11, the acronym “LIC” is not defined upon first use for clarity.
e) On Page 116 line 10, the acronym “LSI” is not defined upon first use for clarity.
f) On Page 117 line 19, the acronym “SIM” is not defined upon first use for clarity.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Note: In the interest of brevity, the Examiner will not cite identical / similar limitations in the analysis.

Claims 33 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 of U.S. Patent No. 11,044,481 (Ohkawa, et al. referred to as “Ohkawa” throughout).
Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the reasons given in the table below:
Pending Application
US Patent #11,044,481 B2
Published Patented Claims
Claim 35) A decoder comprising:


a processor; and
memory, wherein, using the memory, the processor:

performs an inverse quantization on quantized coefficient of a current block to generate second transform coefficients;

[One of ordinary skill in the art in view of the scope of the Patented claims observes Figure 10 in the Patent depicts a decoder in which inverse quantization is performed before and inverse transform step and thus the Patented claims renders obvious (see the last “when” limitations as well) inverse quantization as within the scope of the claimed decoder rendering obvious the pending limitation.]

performs an inverse secondary transform on the second transform coefficients, using an inverse secondary transform basis selected from among one or more candidate inverse secondary transform bases associated with an intra prediction mode used for the current block, to generate first transform coefficients; and

performs an inverse primary transform on the first transform coefficients, using an inverse primary transform basis, to generate residual signal of the current block.

[One of ordinary skill in the art would readily recognize the test of claim 1 in view of dependent claims 2 and 3 tests for the use of an intra prediction mode to select a primary and secondary inverse transform basis function (and the direction as well as a function of the intra direction when considering the scope of the Patented claims in view of the supporting Specification in at least Figures 11 – 18) and perform the Patented use of two inverse transform as in the pending claims.]
Claim 1) A decoder which decodes a current block to be decoded of a picture, the decoder comprising:

a processor; and
memory, wherein, using the memory, the processor:

determines whether intra prediction is to be used for the current block;

when it is determined that intra prediction is to be used for the current block, determines whether an intra prediction mode for the current block is a determined mode, and whether a first inverse transform basis for the current block matches a determined inverse transform basis;

when the intra prediction mode is not the determined mode, or when the first inverse transform basis matches the determined inverse transform basis,

performs, using a second inverse transform basis, second inverse transform of inverse quantized coefficients of the current block, and further




performs, using the first inverse transform basis, first inverse transform of coefficients obtained through the second inverse transform; and

when the intra prediction mode is the determined mode and the first inverse transform basis is different from the determined inverse transform basis, skips the second inverse transform, and performs, using the first inverse transform basis, first inverse transform of the inverse quantized coefficients of the current block.

Claim 2) The decoder according to claim 1, wherein the determined mode is a non-directional prediction mode.

Claim 3) The decoder according to claim 1, wherein the determined transform basis is a type-II discrete cosine transform basis.
Claim 33) See claim 35 where the decoder is the inverse of the encoder and thus similar analysis applies as one of ordinary skill in the art recognizes a decoder as the inverse of an encoder.
Claims 1 – 3) See above.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention for one of ordinary skill in the art to understand the Patented claimed decoder performs the inverse steps as in the pending claimed encoder and for the scope of the Patented decoder to include inverse quantization processing in order to perform the inverse transform steps claimed.

Claims 33 – 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 of U.S. Patent No. 11,375,207 B2 (Ohkawa, et al. referred to as “Ohkawa 07” throughout).
Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the reasons given in the table below:
Pending Application
US Patent #11,375,207 B2
Published Patented Claims
Claim 35) A decoder comprising:

a processor; and
memory, wherein, using the memory, the processor:

performs an inverse quantization on quantized coefficient of a current block to generate second transform coefficients;

[One of ordinary skill in the art in view of the scope of the Patented claims observes Figure 10 in the Patent depicts a decoder in which inverse quantization is performed before and inverse transform step and thus the Patented claims renders obvious (see the last “when” limitations as well) inverse quantization as within the scope of the claimed decoder rendering obvious the pending limitation.]

performs an inverse secondary transform on the second transform coefficients, using an inverse secondary transform basis selected from among one or more candidate inverse secondary transform bases associated with an intra prediction mode used for the current block, to generate first transform coefficients; and

performs an inverse primary transform on the first transform coefficients, using an inverse primary transform basis, to generate residual signal of the current block.

[One of ordinary skill in the art would readily recognize the test of claim 1 in view of dependent claims 2 and 3 tests for the use of an intra prediction mode to select a primary and secondary inverse transform basis function (and the direction as well as a function of the intra direction when considering the scope of the Patented claims in view of the supporting Specification in at least Figures 11 – 18) and perform the Patented use of two inverse transform as in the pending claims.]
Claim 1) A decoder comprising:

a processor; and
memory, wherein, using the memory, the processor: 



determines whether intra prediction is to be used for a current block and whether the current block has a determined size;



when it is determined that intra prediction is to be used for the current block and that the current block has the determined size, further determines whether an intra prediction mode for the current block is a determined mode;

when the intra prediction mode is not the determined mode,

performs second inverse transform of inverse quantized coefficients of the current block, and further

performs first inverse transform of coefficients obtained through the second inverse transform; and

when the intra prediction mode is the determined mode, skips the second inverse transform, and

performs first inverse transform of the inverse quantized coefficients of the current block.

Claim 2) The decoder according to claim 1, wherein the determined mode is a non-directional prediction mode.

Claim 3) The decoder according to claim 1, wherein when at least one of a horizontal size and a vertical size of the current block has a determined length, the processor determines that the current block has the determined size.
Claim 36) The decoder according to claim 35, wherein the inverse secondary transform basis is selected from among the one or more candidate inverse secondary transform bases further associated with a size of the current block.

[One of ordinary skill in the art would readily recognize the patented claim as encompassing the scope of the pending dependent claim as the current block size determined the use of a secondary transform and the inverse of the secondary transform.]
Claim 1) [Relevant portions only]
determines whether intra prediction is to be used for a current block and whether the current block has a determined size;

when it is determined that intra prediction is to be used for the current block and that the current block has the determined size, further determines whether an intra prediction mode for the current block is a determined mode;
Claim 33) See claim 35 where the decoder is the inverse of the encoder and thus similar analysis applies as one of ordinary skill in the art recognizes a decoder as the inverse of an encoder.
Claims 1 – 3) See above.
Claim 34) See claim 36 where the decoder is the inverse of the encoder and thus similar analysis applies as one of ordinary skill in the art recognizes a decoder as the inverse of an encoder.
Claims 1 – 3) See above.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention for one of ordinary skill in the art to understand the Patented claimed decoder performs the inverse steps as in the pending claimed encoder and for the scope of the Patented decoder to include inverse quantization processing in order to perform the inverse transform steps claimed.

Claim Objections
Claims 33 – 36 are objected to because of the following informalities:
Regarding claim 33, the claim appears to omit Essential Steps in when and how a residual is generated and further resolving if the intra prediction mode is known and the block is intra coded in order to take the residual before performing the transform on the block (typically a reconstructed block is used to determine prediction mode hence the mode won’t be known for the transform selection).
Regarding claim 34, the dependent claim  does not cure the deficiencies of the corresponding Independent claim and thus is similarly Objected.
Regarding claims 35 – 36 see corresponding encoder claims 33 – 34 in which the Essential Steps in the residual generation / determination and using the intra mode to select transform basis functions are not resolved for similar reasoning and thus are similarly Objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, et al. (US PG PUB 2017/0094313 A1 referred to as “Zhao” throughout) [Cited in Applicant’s April 29th, 2022 IDS as Reference AA], and further in view of Ikai (US PG PUB 2020/0213626 A1 referred to as “Ikai” throughout).
Regarding claim 33, Zhao encoding (and similarly decoding) a signal with considerations in selecting and using intra prediction mode information and block size information for selection of transforms basis functions to use in encoding / decoding a block.  Ikai teaches syntax to use and supplements Zhao’s teaching with code segments and additional considerations of the use of intra prediction and block size considerations in performing AMT / multiple transforms in the same block in encoding / decoding.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Zhao’s teachings with the considerations and coding as taught by Ikai.  The combination teaches
a processor [Zhao Paragraphs 14, 22 (processors to encode video), 57 (various encoding implementations including processor based one), and 226 – 229 (processors implementations)]; and
memory [Zhao Paragraphs 14, 22 (storage media / memory used with encoder), 56 – 57 (storage media / memories used with processors), and 226 – 229 (memory implementations for storage media to use with processors)], wherein, using the memory, the processor:
performs a primary transform on a residual signal of a current block, using a primary transform basis, to generate first transform coefficients [Zhao Figures 3A (see at least reference character 40), 5 (see at least reference characters 100, 101, and 102), 8, 10A (see at least reference characters 252 and 802), 12 and 14 (see at least reference characters 1002, 1004, 1202, and 1204) as well as Paragraphs 81 – 85 (list of primary transform basis for the first transform basis to select from such as DCT and DST and formulas), 104 – 107 (various basis functions for selection of primary / secondary separable transforms using one or two transforms), 131, 180 – 183 (transform basis / function selected based on intra mode used),205,  and 220 – 225 (first transform basis is DCT or DST to use on residuals)];
performs a secondary transform on the first transform coefficients, using a secondary transform basis selected from among one or more candidate secondary transform bases associated with an intra prediction mode used for the current block, to generate second transform coefficients [Zhao Figures 3A (see at least reference character 41), 5 (see at least reference characters 100, 102, 104, 105, and 106), 7A (intra mode and associated transform subset index), 8, 10A (see at least reference characters 252, 802 and 804), 12 and 14 (see at least reference characters 1004, 1006, 1204, 1206, and 1208) as well as Paragraphs 107 – 108 (index to select transform pair representing the primary and secondary transform basis including selection of transforms based on intra prediction mode used),110 – 114 (selection of the second transform basis after the first transform is applied and rotational transform basis functions fall within the scope of the claim and where the basis is the result of the application of the first transform basis function), 118 – 123 (index to select second transform based on first transform / luma intra mode selecting the transforms basis functions used), 126 – 132 (subsets of transform basis functions to select from and number thereof for selection a function of a parameter such as intra prediction mode / direction used),134 – 136 (secondary transform applied after the first and selection based on the first / primary transform result), 140 – 150 (secondary transform applied after the primary transform and selection of the secondary transform basis in which the selected may be dependent on the first (e.g. based on intra prediction)), 168 (secondary transform on the result of not applying a first transform), 179 – 184 (selection of transform basis / subset of basis functions for selection of primary and secondary transforms as a function of intra prediction mode), 198 (signaling to select transforms with intra mode signal used), 204 – 209 (encoding with transforms based on intra prediction mode), and 220 – 225 (second transform applied after the first and decided based on the first transform where the second transform basis is different from the first); Ikai Figures 17 – 19, 27 – 28, 31, 38, and 41 as well as Paragraphs 233 – 242 (intra prediction mode and basis sets used to select primary / secondary transform), 286 – 297 (secondary transform selected based on intra prediction mode used), 315, 335 – 336, 341 – 348 (signaling the selection of the secondary transform / basis function used), 395 – 399, 414 – 418, 439 – 446, 464 – 465, and 506 – 517 (code and processing selecting direction of secondary transform as a function of the intra mode direction selected)]; and
performs a quantization on the second transform coefficients [Zhao Figures 3A (see at least reference character 42), 5 (see at least reference character 114 and 116), 8, 10A (see at least reference characters 254), 12 and 14 (see at least reference characters 1008 and 1210) as well as Paragraphs 132, 144, 207 – 208, 220, 223, and 225 (quantizing the result / output of the secondary transform)].
The motivation to combine Ikai with Zhao is to combine features in the same / related field of invention of encoding / decoding image / video data [Ikai Paragraphs 1 and 4 – 5] in order to improve signaling adaptive transform capabilities to encode / decode blocks [Ikai Paragraphs 6 and 9 – 13 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Zhao and Ikai which will be used throughout the Rejection.

Regarding claim 34, Zhao encoding (and similarly decoding) a signal with considerations in selecting and using intra prediction mode information and block size information for selection of transforms basis functions to use in encoding / decoding a block.  Ikai teaches syntax to use and supplements Zhao’s teaching with code segments and additional considerations of the use of intra prediction and block size considerations in performing AMT / multiple transforms in the same block in encoding / decoding.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Zhao’s teachings with the considerations and coding as taught by Ikai.  The combination teaches
	wherein the secondary transform basis is selected from among the one or more candidate secondary transform bases further associated with a size of the current block [Zhao Paragraphs 103, 125 (block size affects transforms selected), 155 – 165 (block size to select direction / type of secondary transform to use), 172 (enabling use of secondary transform with block size considerations), 185 (examples of block size for primary / secondary transforms); Ikai Paragraphs 213 and 465 – 478 (code and examples of the secondary transforms selected as a function of block size with intra prediction mode considerations too)].
	See claim 33 for the motivation to combine Zhao and Ikai.

Regarding claim 35, Zhao decoding (and similarly encoding) a signal with considerations in selecting and using intra prediction mode information and block size information for selection of transforms basis functions to use in encoding / decoding a block.  Ikai teaches syntax to use and supplements Zhao’s teaching with code segments and additional considerations of the use of intra prediction and block size considerations in performing AMT / multiple transforms in the same block in encoding / decoding.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Zhao’s teachings with the considerations and coding as taught by Ikai.  The Examiner notes the claim is the inverse of the encoder of claim 33 and thus is similarly rejected where at least Zhao Paragraph 218 renders obvious the inverse processing of the encoder in the decoder.  The combination teaches
a processor [Zhao Paragraphs 17, 21, 57 (various decoding implementations including processor based ones), and 226 – 229 (processors implementations)]; and
memory [Zhao Paragraphs 17, 21 (storage media / memory), 56 – 57 (storage media / memories used with processors), and 226 – 229 (memory implementations for storage media to use with processors)], wherein, using the memory, the processor:
performs an inverse quantization on quantized coefficient of a current block to generate second transform coefficients [Zhao Figures 3B (see at least reference character 43), 4 (see at least reference character 60), 6 (see at least reference characters 150 and 151), 9, 10B (see at least reference character 276), and 11 (see at least reference character 902) as well as Paragraphs 108 – 109, 133, 211, 215 (inverse quantizing entropy decoded image data / block based dequantization), and 222];
performs an inverse secondary transform on the second transform coefficients, using an inverse secondary transform basis selected from among one or more candidate inverse secondary transform bases associated with an intra prediction mode used for the current block, to generate first transform coefficients [See claim 1 “performs a secondary transform …” limitation for citations where the encoder selects the transforms used to signal to the decoder (inverse operation) and additionally Zhao Figures 3B (see at least reference character 44), 4 (see at least reference characters 60 and 64), 6 (see at least reference characters 156, 158, and 160), 7A (intra mode and associated transform subset index render obvious the claimed “parameter”) 9, 10B (see at least reference characters 278 and 826), 11, and 13 (see at least reference characters 904, 906, 1104, and 1108) as well as Paragraphs 103 – 108 (index to select transform pair representing the primary and secondary inverse transform basis including selection of transforms based on intra prediction mode used to signal to the decoder), 108 – 112 (selection of transform), 113 – 116 (index for selection of the second inverse transform basis after the first inverse transform is applied including obviousness between the encoder / decoder functions), 118 – 123 (index to select second transform based on first transform / luma mode selecting the transforms basis functions used from a subset of options), 126 – 135 (subsets of inverse transform basis functions to select from and number thereof for selection a function of a parameter (intra prediction mode)), 145 – 150, 179 – 184 (selection of transform basis / subset of basis functions for selection of primary and secondary transforms as a function of intra prediction mode), 188 – 191, 198 (indicators of the intra mode signal such as parameters / syntax elements), 211 – 219 (decoding with transforms based on intra prediction mode including those signaled from the encoder as taught in Paragraphs 204 – 209), 221 – 224 (performs inverse secondary transform on the dequantized data); Ikai Figures 17 – 19, 27 – 28, 31, 38, and 41 as well as Paragraphs 233 – 242 (intra prediction mode and basis sets used to select primary / secondary transform), 286 – 297 (secondary transform selected based on intra prediction mode used), 315, 335 – 336, 341 – 348 (signaling the selection of the secondary transform / basis function used), 395 – 399, 414 – 418, 439 – 446, 464 – 465, and 506 – 517 (code and processing selecting direction of secondary transform as a function of the intra mode direction selected)]; and
performs an inverse primary transform on the first transform coefficients, using an inverse primary transform basis, to generate residual signal of the current block [See claim 1 “performs a primary transform …” limitation for citations where the encoder selects the transforms used to signal to the decoder (inverse operation) and additionally Zhao Figures 3B (see at least reference character 43), 4 (see at least reference character 66), 6 (see at least reference characters 164, 166, and 168), 7A, 9, 10B (see at least reference characters 278 and 828), 11, and 13 (see at least reference characters 904, 906, 1104, and 1108) as well as Paragraphs 103 – 107 (selection of transform basis and signaling from encoder to decoder), 108 – 112 (selection of transform), 118 – 123 (basis functions to select from), 133 – 135 (applying a primary inverse transform to generate residual data and on the result of an inverse secondary transform (which may include rotations / reorganization of data)), 211, 216 – 219 (inverse primary and secondary transforms may be applied to generate residual data), 221 – 222, and 224 (performs inverse primary transform on the result of the secondary inverse transform performed)].
See claim 33 for the motivation to combine Zhao and Ikai which is the encoder of which the claimed decoder performs the inverse steps thus is an obvious variant to one of ordinary skill in the art thus similar motivations exist.

Regarding claim 36, Zhao decoding (and similarly encoding) a signal with considerations in selecting and using intra prediction mode information and block size information for selection of transforms basis functions to use in encoding / decoding a block.  Ikai teaches syntax to use and supplements Zhao’s teaching with code segments and additional considerations of the use of intra prediction and block size considerations in performing AMT / multiple transforms in the same block in encoding / decoding.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Zhao’s teachings with the considerations and coding as taught by Ikai.  The Examiner notes the claim is the inverse of the encoder of claim 33 and thus is similarly rejected where at least Zhao Paragraph 218 renders obvious the inverse processing of the encoder in the decoder.  The combination teaches
wherein the inverse secondary transform basis is selected from among the one or more candidate inverse secondary transform bases further associated with a size of the current block [See claim 35 “performs an inverse secondary transform …” limitation for citations and additionally Zhao Paragraphs 103, 125 (block size affects transforms selected), 155 – 165 (block size to select direction / type of secondary transform to use), 172 (enabling use of secondary transform with block size considerations), 185 (examples of block size for primary / secondary transforms); Ikai Paragraphs 213 and 465 – 478 (code and examples of the secondary transforms selected as a function of block size with intra prediction mode considerations too)].
	See claim 35 for the motivation to combine Zhao and Ikai.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487